Citation Nr: 0331312	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-12 180	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which found that the veteran had not submitted new and 
material evidence to reopen his previously denied claim for 
service connection for a back disorder (residuals of an 
injury).  The RO also denied his claim for service connection 
for heart disease.

As explained below, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for a back disorder.  However, the Board cannot 
adjudicate this issue on the merits, just yet, but rather 
must first further develop the claim pursuant to the 
directives in the REMAND.  Further development also is needed 
before deciding the claim for heart disease.


FINDINGS OF FACT

1.  The veteran was notified in November 1998 of an October 
1998 rating decision denying his request to reopen his claim 
for service connection for a low back disorder.  He did not 
initiate an appeal of that rating decision.

2.  Some of the additional evidence received since that 
October 1998 denial, however, was not previously of record 
and is so significant that is must be considered in order to 
fairly decide the merits of this claim. 



CONCLUSIONS OF LAW

1.  The RO's October 1998 decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  

2.  The evidence received since that October 1998 decision is 
new and material and, therefore, sufficient to reopen this 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law. And 
implementing regulations were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326), which essentially 
eliminate the requirement of the submission of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided that 
is necessary to substantiate the claim.  As part of this 
notice, VA must inform the claimant and his representative, 
if any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370 (2002).

38 C.F.R. § 3.159(b)(1) (2003) recently was invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007-10, 2003 U.S. LEXIS 19540 (Fed. Cir. 
Sep. 22, 2003).  The offending language in the regulation 
suggested that an appellant must respond to a VCAA notice 
within 30 days.  But the provision of the VCAA codified at 38 
U.S.C.A. § 5301(a) requires that the appellant be provided a 
year to respond.

The RO did not take any steps to notify the veteran of the 
VCAA, but, during his travel Board hearing in March 2003, the 
Veterans Law Judge (VLJ) conducting that proceeding informed 
him of this new law and what it entails (p. 8).  The hearing 
took place before the invalidation of 38 C.F.R. §3.159(b)(1).

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  Here, the veteran 
filed his petition to reopen in 1999-prior to this date, so 
the former definition of new and material evidence 
at 38 C.F.R. § 3.156(a) applies.  According to the old 
definition, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

And as to the provisions of the VCAA and implementing 
regulations that do apply, they will be addressed after the 
Board reopens the claim (in this decision) and further 
develops the evidence.  Obviously then, there is no 
possibility of prejudicing the veteran by issuing this 
decision because it reopens his claim, directs further 
development of it, and reserves determining whether there has 
been compliance with the VCAA and implementing regulations 
until the additional development is completed.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran's initial claim for service connection for 
residuals of a back injury was denied in September 1992.  An 
October 1998 rating decision also denied his request to 
reopen this claim based on his failure to furnish evidence of 
relevant symptoms and treatment since service.  He did not 
appeal that decision.  Thus, it became final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.

Furthermore, this, in turn, means there must be new and 
material evidence to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been submitted since the RO's October 1998 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if VA has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Indeed, for the 
limited purpose of determining whether the claim should be 
reopened, weighing the probative value of the evidence in 
question is not permitted.  See Wilkinson v. Brown, 8 Vet. 
App. 263, 270-71 (1995) (citing Justus v. Principi, 3 Vet. 
App. 510 (1992); Cox v. Brown, 5 Vet. App. 95, 98 (1993); and 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  The question 
of the probative value of this evidence does not arise until 
the claim is reopened and addressed on the full merits.

Here, in October 1998, the RO denied the veteran's petition 
to reopen his claim for service connection for a back 
disorder based on his failure to furnish evidence of relevant 
symptoms and treatment since his discharge from service.  
However, in a November 1998 orthopedic examination report, 
only about one month after that RO decision, a diagnosis was 
made confirming the veteran had "recurrent back pain with 
painful limitation of forward bending and marked paraspinal 
muscle spasm due to posttraumatic deformity of vertebral 
bodies T8 and T9."  The examiner also noted the veteran had 
injured his back during service when he fell off of a truck, 
an incident confirmed by his service medical records showing 
trauma to his back in December 1989.

In light of the submission of the November 1998 orthopedic 
examination report, which was not previously on file, 
reflecting the presence of a current back disability and a 
possible relationship to an injury in service, this evidence 
is both new and material to the veteran's case.  Accordingly, 
his claim for service connection for a low back disorder must 
be reopened.




ORDER

The petition to reopen the claim for service connection for a 
back disorder is granted, subject to the Board's further 
development of the evidence concerning this claim.

REMAND

The veteran filed a new claim via an April 1999 Statement in 
Support of Claim (VA Form 21-4138), requesting "reevaluation 
for [his] heart condition."  

The November 1998 examination report noted that, since 1996, 
the veteran had heart complaints with dysrhythmia, associated 
with "exceeding" systolic blood pressure readings.

A March 1999 private cardiology examination found the 
existence of coronary heart disease and concluded:  "Good 
long term result after multiple stent implant . . . slight 
limited left ventricle function following front wall 
attack."  February 2001 VA outpatient treatment (VAOPT) 
records indicate the veteran had a myocardial infarction 
(i.e., heart attack) in 1996 and received stents in 
March, May, and October 1996.  The February 2001 VAOPT 
records also indicate that he was contemporaneously admitted 
to the VA Medical Center (VAMC) after seeking treatment for a 
burning sensation in his chest.  At that time, the examining 
physician indicated that serial cardiac enzymes would be 
drawn to rule out a myocardial infarction.  There are no 
records in the claims file indicating the result of those 
tests, nor any records of the insertion of the stents in 
1996.  So these additional records must be obtained, 
particularly since the veteran's service medical records 
indicate he was found to have elevated cholesterol levels in 
January 1992. 



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as any other applicable legal 
precedent.

2.  Ask the veteran to provide the names 
and addresses of any additional 
private clinical sources and approximate 
dates of treatment, evaluation or 
hospitalization since military service 
for back or heart-related problems.  Ask 
that he complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of each such 
private care provider.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

3.  Request any additional VA records of 
treatment relating to the veteran's heart 
and back, including treatment for the 
1996 myocardial infarction and 
stent insertions and the tests performed 
after his February 2001 VAMC admission.

4.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that his back 
disorder and/or his heart disease are 
etiologically related to, respectively, 
the back injury suffered and/or elevated 
cholesterol recorded in the military.  To 
facilitate making this determination, 
please review the evidence in the claims 
file, especially the November 1998 
orthopedic examination report, the March 
1999 cardiological examination, and the 
February 2001 VAOPT records.

Also, the examiner is asked to please 
confirm that he or she reviewed the 
claims folder prior to submitting the 
report of his or her evaluation.  If no 
opinion can be rendered, please explain 
why this is not possible.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.

5.  Then readjudicate the claims.  If 
either claim continues to be denied, send 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board.

The veteran need take no action until he is otherwise 
notified by the RO, but he has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


